                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
        Plaintiff,                             )
                                               )
        v.                                     )          No. 4:19-CR-00315-DGK-20
                                               )
LENCORYA GRADY,                                )
                                               )
        Defendant.                             )

  ORDER ADOPTING THE MAGISTRATE’S REPORT AND RECOMMENDATION
           AND DENYING DEFENDANT’S MOTION TO DISMISS

        Pending before the Court is Defendant Lencorya Grady’s Motion to Dismiss with Prejudice

for Violation of Defendant’s Speedy Trial Rights, ECF No. 317, and United States Magistrate

Judge Jill Morris’s Report and Recommendation, ECF No. 346, recommending the Court deny the

motion.

        Neither party objected to the Report and Recommendation and the time for doing so has

passed. 28 U.S.C. § 636(b)(1)(C); L.R. 74.1(a)(2). After reviewing the report and conducting an

independent review of the applicable law and record, see L.R. 74.1(a)(2), the Court agrees with

the Magistrate’s holding that Defendant’s rights under the Speedy Trial Act and the Sixth

Amendment have not been violated.

        The Court ADOPTS the Report and Recommendation and DENIES the motion.

        IT IS SO ORDERED.

Date:     August 5, 2021                            /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT




           Case 4:19-cr-00315-DGK Document 361 Filed 08/05/21 Page 1 of 1
